ORDER

PER CURIAM.
Robert Ball (Claimant) appeals the judgment of the Circuit Court of Audrain County denying his quantum meruit claim against the estate of Elvadine Ridgeway for compensation for services rendered to Mrs. Ridgeway and her husband. Claimant argues the trial court erred in denying his claim because: (1) he did not have a familial or special relationship with the Ridgeways and therefore.the presumption that he provided the services gratuitously does not apply; and (2) even if the presumption applies, Claimant rebutted the presumption with clear and convincing evidence that the Ridgeways intended to compensate him for his services.
We have reviewed the briefs of the parties and the record on appeal and find that the judgment is supported by substantial evidence and is not against the weight of the evidence. We also find that no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).